Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 13, 1975, and amended November 20, 1975, convicting him of burglary in the third degree, possession of burglar’s tools and criminal trespass in the third degree, upon a jury verdict, and imposing sentence. Judgment, as amended, modified, on the law, by reversing the conviction of criminal trespass in the third degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment, as amended, affirmed. Under the facts herein, the crime of criminal trespass in the third degree is a lesser included offense of burglary in the third degree and therefore the conviction of the former should be reversed and that count dismissed (see People v Henderson, 41 NY2d 233). The other alleged errors are harmless beyond a reasonable doubt in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230). Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.